 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERT MILLER, JUNE MILLER,                     Case No. 2:18-cv-02889-KJM-AC
11                      Plaintiffs,
12           v.                                       ORDER
13    SELECT PORTFOLIO SERVICING INC.,
      et al.,
14
                        Defendants.
15

16                 Plaintiffs Robert Miller and June Miller allege defendants improperly sold their

17   property in a November 18, 2016 non-judicial foreclosure sale. Defendants Select Portfolio

18   Servicing, Inc. and DLJ Mortgage Capital, Inc. move to dismiss plaintiffs’ complaint. As explained

19   below, the court GRANTS the motion.

20   I.     BACKGROUND

21          A.     Factual Background

22                 On January 19, 2010, plaintiffs borrowed $244,356.00 to purchase real property at

23   2180 Calder Place in Fairfield, California. First Am. Compl. (“FAC”), ECF No. 17, ¶¶ II.a−b. The

24   loan was secured by a deed of trust recorded on January 19, 2010, which named Executive Trustee

25   Services as trustee for beneficiary Mortgage Electronic Registration Systems, Inc. (“MERS”) on

26   behalf of lender Ally Bank Corp. f/k/a GMAC Bank. Id. ¶ II.b.; see Defs.’ Req. Judicial Notice

27

28
                                                      1
 1   (“RJN”),1 ECF No. 19-1, Ex. A (deed of trust recorded Jan. 19, 2010). On May 14, 2012, MERS
 2   assigned all beneficial interest under the deed of trust to GMAC Mortgage, LLC (“GMAC”). RJN
 3   Ex. B (assignment of deed of trust recorded May 22, 2012). In April 2016, GMAC, by its attorney
 4   in fact Select Portfolio Servicing, Inc. (“SPS”), assigned its interest under the deed of trust to DLJ
 5   Mortgage Capital, Inc. (“DLJ”). RJN Ex. C (assignment of deed of trust recorded April 21, 2016);
 6   see FAC ¶ II.b (alleging DLJ held the mortgage and SPS “processed the collection of funds” at the
 7   time of the foreclosure sale).
 8                  On June 10, 2016, a notice of default and election to sell under deed of trust was
 9   recorded, indicating plaintiffs were $21,230.80 in arrears as of June 8, 2016. RJN Ex. D. DLJ’s
10   declaration of compliance with California Civil Code section 2923.55(c) was attached to this notice.
11   Id. The declaration was signed by an SPS “Document Control Officer” on April 19, 2016 and
12   indicated that on March 21, 2016, SPS contacted “the borrower to assess the borrower’s financial
13   situation and explore options for the borrower to avoid foreclosure as required by California Civil
14   Code § 2923.55(b)(2).” Id.
15                  On an unspecified date, plaintiffs entered into loan modification discussions with
16   SPS. FAC ¶ II.c. On June 17, 2016, plaintiffs submitted a loan modification package to SPS and
17   submitted a package again2 on September 17, 2016. Id. On September 21, 2016, a notice of
18   trustee’s sale was recorded, indicating plaintiffs’ property would be sold on October 13, 2016. RJN
19   Ex. E. SPS sent plaintiffs a letter dated October 14, 2016, indicating plaintiffs’ loan modification
20   application was incomplete and requesting additional documentation. Mot., Ex. 1. Plaintiffs timely
21   complied with SPS’s requests for forms and documents in support of their modification application.
22   FAC ¶ II.e.
23                  On November 18, 2016, while the modification process was ongoing, without notice
24   to plaintiffs, and despite their timely responses to SPS’s requests for documents, SPS conducted a
25
     1
26    Plaintiffs do not object to defendants’ request for judicial notice, which concerns matters of
     public record. See Fed. R. Evid. 201(b). The motion is GRANTED.
27
     2
      It is not clear from the complaint whether plaintiffs sent the same modification package twice or
28   sent two distinct modification applications.
                                                       2
 1   foreclosure sale of plaintiffs’ property. FAC ¶¶ II.d−e. The trustee’s deed upon sale was executed
 2   on November 23, 2016 and recorded on November 28, 2016. Id. ¶ d; RJN Ex. F (trustee’s deed
 3   upon sale indicating property sold Nov. 18, 2016 in public auction). Despite having sold plaintiffs’
 4   property, SPS continued to communicate with plaintiffs about the status of their loan modification
 5   application, informing plaintiffs in a November 21, 2016 letter that SPS required additional
 6   documentation. FAC ¶ II.e; Mot. Ex. 2 (Nov. 21, 2016 SPS request for additional information
 7   supporting plaintiffs’ modification application, noting, “[t]ime is of the essence!”). Plaintiffs
 8   learned their home had been sold in a foreclosure sale only when the new owner notified them of
 9   the sale. FAC ¶ II.f.
10          B.      Procedural Background
11                  Plaintiffs filed this suit on October 30, 2018, alleging conversion, breach of contract,
12   fraud, “material intentional reckless [sic] violation of Claifornia [sic] civil code” and negligence.
13   Compl., ECF No. 1, ¶¶ V−VIII. Defendants moved to dismiss the complaint, ECF No. 5, plaintiffs
14   opposed, ECF No. 11, and defendants filed a reply, ECF No. 14. After hearing argument on
15   defendants’ motion, the court advised it would issue a written order granting the motion in full and
16   indicating the extent to which plaintiffs would be permitted to amend. ECF No. 16 (Mar. 8, 2019
17   hearing minutes). On March 25, 2019, without leave and before the court issued an order on
18   defendants’ motion to dismiss, plaintiffs filed a first amended complaint. See FAC. Plaintiffs
19   added certain factual allegations not included in their original complaint and abandoned their
20   conversion claim. See id. Defendants then moved to dismiss plaintiffs’ first amended complaint,
21   which plaintiffs did not oppose. Mot., ECF No. 18. Because plaintiffs’ amended complaint
22   responds, at least in part, to defendants’ prior motion to dismiss, and in the absence of any objection
23   from defendants, the court DENIES defendants’ earlier motion to dismiss as MOOT, treats
24   plaintiffs’ first amended complaint as the operative complaint and resolves defendants’ second
25   motion to dismiss. See Fed. R. Civ. P. 1 (“[The Federal Rules of Civil Procedure] should be
26   construed, administered, and employed by the court and the parties to secure the just, speedy, and
27   inexpensive determination of every action and proceeding.”). Accordingly, after submitting
28   defendants’ motion without oral argument, ECF No. 21, the court resolves it here.
                                                        3
 1   II.     LEGAL STANDARD
 2                   Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party may move to
 3   dismiss a complaint for “failure to state a claim upon which relief can be granted.” A court may
 4   dismiss “based on the lack of cognizable legal theory or the absence of sufficient facts alleged under
 5   a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)
 6   (citing Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533–34 (9th Cir.1984)).
 7                   Although a complaint need contain only “a short and plain statement of the claim
 8   showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), in order to survive a motion
 9   to dismiss this short and plain statement “must contain sufficient factual matter . . . to ‘state a claim
10   to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
11   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint must include something more than
12   “an unadorned, the-defendant-unlawfully-harmed-me accusation” or “‘labels and conclusions’ or
13   ‘a formulaic recitation of the elements of a cause of action.’” Id. (quoting Twombly, 550 U.S. at
14   555). Determining whether a complaint will survive a motion to dismiss for failure to state a claim
15   is a “context-specific task that requires the reviewing court to draw on its judicial experience and
16   common sense.” Id. at 679. Ultimately, the inquiry focuses on the interplay between the factual
17   allegations of the complaint and the dispositive issues of law in the action. See Hishon v. King &
18   Spalding, 467 U.S. 69, 73 (1984).
19                   In making this context-specific evaluation, this court must construe the complaint in
20   the light most favorable to the plaintiff and accept as true the factual allegations of the complaint.
21   Erickson v. Pardus, 551 U.S. 89, 93−94 (2007). This rule does not apply to “‘a legal conclusion
22   couched as a factual allegation,’” Papasan v. Allain, 478 U.S. 265, 286 (1986) quoted in Twombly,
23   550 U.S. at 555, nor to “allegations that contradict matters properly subject to judicial notice” or to
24   material attached to or incorporated by reference into the complaint. Sprewell v. Golden State
25   Warriors, 266 F.3d 979, 988−89 (9th Cir. 2001). A court’s consideration of documents attached
26   to a complaint or incorporated by reference or matter of judicial notice will not convert a motion to
27   dismiss into a motion for summary judgment. United States v. Ritchie, 342 F.3d 903, 907-08 (9th
28   Cir. 2003); Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995); compare Van
                                                         4
 1   Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002) (noting that even though
 2   court may look beyond pleadings on motion to dismiss, generally court is limited to face of the
 3   complaint on 12(b)(6) motion).
 4   III.    DISCUSSION
 5                  Plaintiffs allege breach of contract, fraud, “material intentional reckless violation of
 6   Claifornia [sic] Civil Code,” and negligence. FAC ¶¶ V−VIII. As noted above, defendants move
 7   to dismiss the complaint in its entirety. Mot. Plaintiffs did not file an opposition or statement of
 8   non-opposition. In the interest of addressing the merits, the court addresses each claim below.
 9           A.     Breach of Contract Claim
10                  “To allege a cause of action for breach of contract, a plaintiff must allege, ‘(1) the
11   contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach, and
12   (4) the resulting damages to plaintiff.’” Bushell v. JPMorgan Chase Bank, N.A., 220 Cal. App. 4th
13   915, 921 (2013) (quoting Reichert v. General Ins. Co., 68 Cal. 2d 822, 830 (1968)). In their breach
14   of contract claim, plaintiffs allege defendants:
15                  [B]reached the terms of . . . the loan agreement, and the resulting
                    deed of trust, in that the defendants were in violation of the law of
16                  the State of California, concerning the handling of the collection of
                    the debt, above stated, in that, the defendants did not provide proper
17                  notice of the foreclosure sale; the defendants conducted the
                    foreclosure sale at a time when the plaintiffs and defendants were in
18                  good faith negotiations concerning a ‘loan modification.’
19   FAC ¶ V.a.
20                  Plaintiffs have not alleged their performance or excuse for nonperformance, an
21   essential element of a breach of contract claim. See Bushell, 220 Cal. App. 4th at 921. The court
22   therefore will dismiss this claim. Moreover, while plaintiffs rely on their loan agreement and the
23   deed of trust, they have not clearly alleged how defendants breached any provision in these
24   contracts by failing to provide proper notice or by proceeding with the foreclosure.         See, e.g.,
25   Wilkins v. Bank of Am., N.A., No. 215CV02341 KJM EFB, 2016 WL 5940082, at *9 (E.D. Cal.
26   Aug. 19, 2016) (explaining a plaintiff need not “set out the terms of the contract verbatim or attach
27   a copy of the alleged contract to the complaint” but may “plead the legal effect of the contract rather
28   /////
                                                        5
 1   than its precise language”) (latter portion quoting Constr. Protective Servs., Inc. v. TIG Specialty
 2   Ins. Co., 29 Cal. 4th 189, 199 (2002), as modified (Nov. 14, 2002)).
 3                   The motion as to this claim is GRANTED, but with leave to amend if amendment
 4   is possible consonant with Federal Rule of Civil Procedure 11.
 5           B.      Fraud Claim
 6                   To state a claim for fraud under California law, a plaintiff must allege:
 7   “(a) misrepresentation (false representation, concealment, or nondisclosure); (b) knowledge of
 8   falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and
 9   (e) resulting damage.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009) (quoting
10   Engalla v. Permanente Med. Group, Inc., 15 Cal. 4th 951, 974 (1997) (emphasis omitted). Federal
11   Rule of Civil Procedure Rule 9(b) requires a party to “state with particularity the circumstances
12   constituting fraud . . . .” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054
13   (9th Cir. 2011). The allegations must include an account of “the who, what, when, where, and how
14   of the misconduct charged, as well as what is false or misleading about [the purportedly fraudulent]
15   statement, and why it is false.” Id. at 1055 (internal citations, quotation marks omitted; alteration
16   in original). Further, where a plaintiff accuses multiple defendants of fraud, the plaintiff must
17   identify each defendant’s role in the fraudulent scheme. See Swartz v. KPMG LLP, 476 F.3d 756,
18   764−65 (9th Cir. 2007).
19                   Plaintiffs allege they submitted “a complete loan modification package . . . on June
20   17, 2016, and again on Sept [sic] 17, 2016” and “defendants purposely concealed their true
21   intentions of conducting the foreclosure sale, without notice to plaintiffs, during a time when they
22   purported to be negotiating, in good faith, the loan modification.” FAC ¶¶ II.c.−f. & VI.a. Plaintiffs
23   further allege “defendants prolonged the ‘loan modification’ process, by . . . repeatedly request[ing]
24   documentation that they already had.” Id. VI.a. Plaintiffs also note both SPS’s October 14, 2016
25   and November 21, 2016 notification letters, responding to plaintiffs’ modification applications,
26   state: “[i]f there is a foreclosure scheduled for your home in the next thirty (30) days, you are
27   required to send all documentation via overnight mail with delivery confirmation.” Id.; Mot. Exs.
28   1, 2. Plaintiffs allege that with these representations, SPS “specifically intended to, and did in fact,
                                                           6
 1   cause the plaintiffs and others, to refrain from taking any defensive action to protect their property.”
 2   FAC ¶ VI.a. Put differently, plaintiffs allege they reasonably relied to their detriment on SPS’s
 3   representations that by submitting additional paperwork, plaintiffs could prevent the foreclosure of
 4   their home.
 5                  Plaintiffs do not allege what “defensive action” they would have taken if not for the
 6   letters. Further, plaintiffs have not adequately pleaded what is false or misleading about the
 7   language in SPS’s letters responding to plaintiffs’ loan modification applications, and, as noted,
 8   they have chosen not to defend their complaint in not responding to defendants’ motion at all. See
 9   United States ex rel. Anita Silingo v. WellPoint, Inc., 904 F.3d 667, 677 (9th Cir. 2018) (complaint
10   alleging fraud must identify “what is false or misleading about [the purportedly fraudulent]
11   statement, and why it is false”) (quoting United States ex rel. Cafasso v. Gen. Dynamics C4 Sys.,
12   Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)) (alterations in original). Finally, plaintiffs’ allegations
13   refer to “defendants” only generally, and while defendants’ letters provide clarity as to SPS’s role,
14   plaintiffs do not allege DLJ’s misconduct here, if any. See United States v. Corinthian Colls., 655
15   F.3d 984, 998 (9th Cir. 2011) (merely attributing one defendant's fraudulent actions to codefendants
16   is not enough to state claim for fraud against codefendants).
17                  This claim too is DISMISSED, with leave to amend if possible.
18          C.      “Material Intentional Reckless [sic] Violation of Claifornia [sic] Civil Code” Claim
19                  In a claim styled, “material intentional reckless [sic] violation of Claifornia [sic]
20   Civil Code,” plaintiffs allege:
21                  [T]he defendants, and each of them, materially violated the
                    California Civil Code, sections 2924.5, 2923.7, 2924.11, 2924.12,
22                  2924.17, in that they conducted a foreclosure sale of the subject real
                    property . . . . said violation being in intentional [sic] or reckless, or
23                  resulting from material misconduct by a mortgage servicer,
                    mortgagee, trustee, beneficiary or authorized agent, as provided in
24                  California Civil Code 2924.12.
25   FAC ¶ VII. Plaintiffs elaborate, alleging defendants negligently processed their modification
26   application by “continually asking for more of the same documents, which had been provided by
27   the plaintiffs, in a timely manner, each time defendants requested, both on June 17, 2016, and again
28   on Sept [sic] 17, 2016.” Id. Further, plaintiffs allege they communicated with SPS in “over 17
                                                         7
 1   telephone calls, totaling 336 minutes, during the months of March, April, June, September, and
 2   October, 2016.” Id.
 3                  1.      California Civil Code §§ 2924.5, 2923.7, 2924.12 & 2924.17
 4                  Plaintiffs make no attempt to explain how any of these provisions of the California
 5   Civil Code apply to this suit. Nothing in plaintiffs’ complaint suggests a potential claim under
 6   section 2924.5, which pertains to acceleration clauses in deeds of trust. See Cal. Civ. Code §
 7   2924.5. Similarly, California Civil Code section 2923.7 requires a servicer to appoint a single point
 8   of contact when a borrower requests a foreclosure prevention alternative, but not once do plaintiffs
 9   refer to a single point of contact in their complaint. See id. § 2923.7. Section 2924.12 identifies
10   the relief available for material violations of certain provisions of the California Homeowner Bill
11   of Rights (“HBOR”), but plaintiffs do not explain how it applies here. See id. § 2924.12. Finally,
12   while section 2924.17 requires a servicer’s declaration recorded in compliance with section 2923.5
13   or section 2923.55 to “be accurate and complete and supported by competent and reliable evidence”
14   and follow the servicer’s “review[] [of] competent and reliable evidence to substantiate the
15   borrower’s default and right to foreclose,” plaintiffs’ complaint does not contain a single allegation
16   concerning any section 2923.5 or section 2923.55 declaration recorded in connection with
17   plaintiffs’ loan. See id. § 2924.17. If plaintiffs wish to state claims under these provisions, they
18   must do more than simply refer to them in passing. If plaintiffs amend and plead these claims in
19   the same manner, the claims will be dismissed without leave to amend. For now, the motion is
20   GRANTED with leave to amend.
21                  2.      California Civil Code section 2924.11
22                  Plaintiff quotes and identifies section 2924.11(a) as a provision governing non-
23   judicial foreclosures. See FAC ¶¶ III.a & VII. This provision, commonly identified as HBOR’s
24   prohibition on dual tracking, was in effect when plaintiffs filed their 2018 complaint and when
25   defendants filed their opening brief on the first motion to dismiss. See Cal. Civ. Code § 2924.11(a)
26   (2018). But, effective January 1, 2019, the California Legislature amended section 2924.11,
27   removing the language on which plaintiffs rely. See id. (2019). Despite the court’s noting this
28   change at hearing on defendants’ first motion to dismiss, plaintiffs continue to cite section 2924.11
                                                        8
 1   in their first amended complaint, with no acknowledgment of the change in law. Moreover, neither
 2   party acknowledges that the version of section 2924.11(a) on which plaintiffs rely was not in effect
 3   in 2016, which is when plaintiffs allegedly submitted their modification applications and
 4   defendants recorded the relevant notices and conducted the trustee’s sale. See FAC ¶¶ II.c.-d.; Cal.
 5   Civ. Code § 2924.11 (2016).
 6                  If plaintiffs wish to plead a dual tracking claim, they must specifically allege as
 7   much and identify the controlling law. See, e.g., Travis v. Nationstar Mortg., LLC, 733 F. App’x
 8   371, 373 (9th Cir. 2018) (discussing California’s “rule of ‘statutory continuity’” and observing
 9   certain dual tracking claims survive recent changes in law) (citations omitted). On this record, and
10   with no response to the motion to dismiss, plaintiffs’ intentions as to this claim are unclear.
11   Accordingly, the motion to dismiss is GRANTED, but with leave to amend.
12          D.      Negligence Claim
13                  To state a claim for negligence, a plaintiff must allege “(1) the defendant owed the
14   plaintiff a duty of care, (2) the defendant breached that duty, and (3) the breach proximately caused
15   the plaintiff’s damages or injuries.” Lueras v. BAC Home Loans Servicing, LP, 221 Cal. App. 4th
16   49, 62 (2013). Here, plaintiffs allege “defendants were negligent in the conduct of the foreclosure
17   action and subsequent sale. Said defendants conducted the sale in a negligent manner, without
18   properly notifying the plaintiffs of the intended sale.” FAC ¶ VIII.a.
19                  Defendants argue that as financial institutions, they owe no duty of care to plaintiffs
20   because their “involvement in the loan transaction d[id] not exceed the scope of its conventional
21   role as a mere lender of money.” Mot. at 10 (quoting Nymark v. Heart Fed. Savings & Loan Assn.,
22   231 Cal. App. 3d 1089, 1096 (1991)). Defendants’ argument is correct, but only as to the general
23   rule, which may yield to a duty owed under proper circumstances. See, e.g., Martinez v. Flagstar
24   Bank, FSB, No. 15–01934, 2016 WL 3906810, at *6–8 (E.D. Cal. July 19, 2016) (finding lender
25   “does owe a duty of care to a borrower not to make material misrepresentations about the status of
26   an application for a loan modification” and a borrower would foreseeably be harmed “by an
27   inaccurate or untimely communication . . . about the status of a loan modification application”)
28   (quoting Alvarez v. BAC Home Loans Servicing, L.P., 228 Cal. App. 4th 941, 947 (2014)); Jolley
                                                        9
 1   v. Chase Home Fin., LLC, 213 Cal. App. 4th 872, 905−06 (2013), as modified on denial of reh’g
 2   (Mar. 7, 2013) (discussing cases where courts “found a duty of care in particular circumstances
 3   surrounding loan modification negotiations” and reversing grant of summary judgment in
 4   defendant’s favor on negligence claim); but see Lueras, 221 Cal. App. 4th at 67 (finding lender
 5   owed no “common law duty of care to offer, consider, or approve a loan modification, or to explore
 6   and offer foreclosure alternatives”).
 7                  Again, plaintiffs do not respond to defendants’ argument and provide allegations so
 8   vague as to preclude the court’s determining the contours of any duty they believe exists. See FAC
 9   ¶ VIII.a (referring to “defendants, and each of them,” and alleging negligent foreclosure and
10   notice). The motion is GRANTED, with leave to amend if possible.
11   IV.    CONCLUSION
12                  The motion to dismiss is GRANTED. Plaintiffs may file an amended complaint
13   within 14 days of this order.
14                  IT IS SO ORDERED.
15   DATED: July 12, 2019.
16

17                                              UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                     10
